Kosovo - Albania (debate)
The next item is the joint debate on:
the Commission statement on Kosovo, and
the Commission statement on Albania.
Member of the Commission. - Mr President, I appreciate this opportunity to discuss the European perspective of the Western Balkans.
The European Union has played a major role in promoting stability, security, democracy and fundamental freedoms in the Western Balkans, which are now firmly anchored in the enlargement process. There are positive developments, which we can build on today. Accession negotiations with Croatia have stepped up a gear and are now entering a crucial phase. Comprehensive stabilisation and association agreements are being put in place and implemented across the region, and the political and economic reform process continues.
Reforms, however, must be consolidated. The democratic foundations in some of the countries remain fragile. Political leaders bear a huge responsibility in this respect to overcome differences and steer their countries and the region towards better governance and away from the risk of destabilisation.
The two very well-grounded and valuable draft resolutions on the agenda today confirm this trend and show that the European Parliament remains a key supporter of the stabilisation and association process with the Western Balkans, leading the region to eventual membership.
I wish to thank the European Parliament - and Mr Chountis, in particular - for the good and balanced report on Albania. I welcome the opportunity to discuss Albania with you today, at this key moment for the country.
I fully share Parliament's view regarding the political situation in Albania. The lack of constructive political dialogue and the lack of a settlement of disagreements, following the June 2009 elections, between government and opposition are of concern. Both sides need to return to constructive political dialogue and find a solution based on respect for the Constitution and transparency. OSCE-ODIHR recommendations need to be fully addressed in view of the spring 2011 local elections.
The ongoing political stalemate is hindering important reform steps, which are also necessary for the country's progress on the European Union integration path.
I appreciate the constructive role of the two Parliament principles played in the mediation initiative for a solution to the stalemate and I welcome Parliament's call for a cross-party consensus on key reforms.
On the positive side, as regards the visa dialogue, the country has made important progress. The Commission's proposal of 27 May for short stay, visa-free travel reflects this.
I fully agree with the view that more efforts are needed to ensure Albania's justice system can deliver in an efficient and timely manner. Albania needs to rigorously implement legislation and action plans on anti-corruption and in relation to fighting organised crime and ensure sufficient investigative and judicial capacity.
The Commission has made IPA (Instrument for Pre-Accession Assistance) financial support in the area of the judiciary and law enforcement one of its main priorities, allocating some EUR 55 million in the period 2007-2010.
On the freedom and independence of media, more needs to be done. The legal framework needs to be completed. Transparency of media ownership will be tackled. Intimidation and influence on journalists are of concern.
Further issues are the effective implementation of the public administration reform strategy and ensuring an independent, professional and meritocratic civil service. Also, more needs to be done to address domestic violence and trafficking of women and children.
Now, let me turn to Kosovo. Kosovo remains a priority. I am particularly grateful to Mrs Lunacek for the excellent work she has done on this Kosovo resolution. Your support is crucial, especially now, on the eve of the issuing of the International Court of Justice opinion.
European Union Member States have different views on Kosovo's status. However, Member States are united in their engagement with Kosovo, and so is the Commission. The discussions on Mrs Lunacek's resolution confirm that Parliament is equally committed in its support for Kosovo's European perspective, as part of the region at large.
I visited Kosovo twice this year. My second visit also included the north and I had useful exchanges with the local community, opened the new European Union Information Point, and visited the newly established European Union House. I confirmed my assurances of the European Union's continued support to the local community and called for cooperation and dialogue.
We are making good progress on the proposals made in our Kosovo communication of last October. The Council invited us to support Kosovo's progress towards the European Union, in line with the European perspective of the region. The timing and scope of Kosovo's progress is determined by Kosovo itself.
We launched the Stabilisation and Association Process dialogue with Kosovo in January. A full cycle of sector meetings has been completed.
We are also moving forward on visas. The Council agreed that Kosovo should progress with the perspective of eventual visa liberalisation, once all conditions are met. In this context, the Commission continues to work with the Kosovo authorities to ensure that all the requirements to launch a visa dialogue are met. Kosovo adopted a readmission law on 25 June.
The services of Commissioner Malmström are verifying its European Union compatibility as we speak. Kosovo still needs to ensure that reintegration arrangements are adequate to cope with returnees in a satisfactory manner. We are in very close touch with Priština to provide guidance and support.
We are also moving ahead on trade. The Commission adopted its proposal to extend the existing autonomous trade preferences for Kosovo until 2015 back in February. The ball is now in your court.
A comprehensive trade fact-finding mission is in Priština again, as we speak, to assess the possibility for the European Union and Kosovo to prepare for negotiations on a trade agreement. We see such an agreement as essential for fostering Kosovo's socio-economic development, which the draft resolution rightly highlights.
Finally, for the first time this year, Kosovo will take part in IPA Cross-Border Cooperation (CBC) programmes with the former Yugoslav Republic of Macedonia and Albania. Programmes with Montenegro will follow next year.
In conclusion, the year ahead will be an important phase for Albania, Kosovo and the region at large.
Concerning Kosovo, whatever the International Court of Justice says, I trust the European Union will continue to actively engage with Kosovo to ensure it stays connected to developments in the rest of the Western Balkans.
Concerning Albania, I hope that the political picture, as well as pragmatic progress on the ground - for which those in power and those in opposition share the responsibility - will allow us to establish a clear path ahead in the opinion the Commission will present in the autumn.
In both cases, I am glad to be able to count on the joint support of the European Parliament and the Commission in fostering the countries' and the region's efforts.
Mr President, the European Parliament has been supporting the fight for freedom in war-torn Kosovo for 20 years. I would remind you of our Sakharov Prize laureates Mr Rugova and Mr Demaçi. Parliament has been working for an independent Kosovo for the last six years, most recently in its 2007 resolution, which was then followed by the declaration of independence by the Republic of Kosovo in 2008. If one considers the developments in the two years since then, then it is possible to say that Kosovan democracy is a success story. Democratic principles are being consolidated and a large part of the Serbian minority - 6% of the population - is starting to be integrated into the structures of the new state with its provisions for the protection of minorities.
That is why we need to do all we can to prevent this country from becoming destabilised by external forces, such as plans to divide up the country. Anyone seeking to divide Kosovo would also be interfering with the unity of Serbia - I would just mention the Preševo Valley, the Sanjak of Novi Pazar and Vojvodina. Those who would question the unity of the country threaten the stability of Macedonia, Montenegro and Bosnia and Herzegovina. Anyone attempting to install a criminal political structure or renegade zone in Northern Mitrovica is seeking to push Transnistria to the margins of Central Europe. That would be extremely dangerous. We want a democratic Kosovo, a free Kosovo as a democratic country based on the rule of law, not a rogue region; our aim is for this country to gain diplomatic recognition by all EU Member States as soon as possible and for EULEX to be extended to the entire territory immediately in relation to the effectiveness of freedom and democracy.
I would like to say a few words on the topic of Albania. Albania has made considerable progress on its path towards European integration. This is ultimately reflected in the report of Nikolaos Chountis, whom I would like to thank for this excellent report. However, much remains to be done. At this point, I would first like to mention the issue of strengthening democracy and the functioning of the legal state. Albania is wasting too much energy and too much precious time through the inability of government and opposition to reach a compromise and cooperate over the essential priorities. Among these priorities is the achievement of a consensus concerning the 2009 elections. It is necessary here for all political parties to assume responsibility, enter dialogue and implement the decision to set up a parliamentary investigative committee with the objective of drafting the required amendments to electoral law before the next local elections take place next year.
Consensus among the main political parties is also necessary in issues of economic reform. Only a little progress has been achieved so far, for example, in consolidating property rights, registering real estate, drawing up an inventory of government land holdings, legalising unauthorised buildings and so on. The share of the grey and black economies in the Albanian economy remains disproportionately high, as does the level of corruption, of course.
On the other hand, considerable progress was achieved last year in fulfilling the conditions and criteria for achieving visa-free relations. I would therefore like to welcome the recent adoption of the Commission's legislative proposal on relaxing the visa regime, and I hope that in the coming months, the other conditions will also be met, so that the Council and this Parliament can approve the introduction of a visa-free regime for Albanian citizens this year.
on behalf of the ALDE Group. - Mr President, the Liberal Group of this Parliament believes that the Western Balkans are a part of Europe, but this is not always an easy message to relay to voters today. However, we consider the EU to be not only a common market but, most importantly, a community of values. The European Parliament, across the board, stands ready to work with Albania towards these values, but is this extended hand reciprocated? I hope so.
In recent months, the Chairs of the Christian Democrats and the Social Democrats in the European Parliament have made great efforts to solve the political crisis in Albania through visits and through working with their sister parties. But even these high-level efforts have proven unsuccessful. In May, we had the first Joint Parliamentary Committee meeting. Most of us in the European Parliament began this meeting with much goodwill but by the end, we were discouraged in equal measure by the way in which our counterparts from Albania used the time in Brussels for internal quarrels, damaging Albania's image.
The Joint Parliamentary Committee meeting underlined a few important things. The highly polarised political climate does not help the Albanian people to get closer to Europe. Democracy means more than the result of elections, putting people into power. It means responsible representation of citizens; not the winner takes all, but seeking constructive compromise between majority and minority participation. We should have talked about the more urgent topics, such as guaranteeing press freedom and a vibrant, independent civil society, as well as safeguarding the rights of minorities such as LGBT people, people with disabilities and ethnic minorities. We should have discussed the need to end corruption and to guarantee transparency, fighting poverty and organised crime, and all this according to due process and the rule of law.
The concerns about the election results also need to be addressed transparently and solved in a consensual way before the next elections take place, so that Albanians can move up on the democratic and European ladder.
Mr President, Commissioner, ladies and gentlemen, I would like to begin by thanking all my fellow Members from the other political groups who worked with me on this report on Kosovo, as well as Mrs Mahr, who did some very valuable work here in the Secretariat.
I would also like to thank you, Commissioner, for your positive cooperation, and also for doing something you understood to be important, namely, travelling to Northern Kosovo, even spending a night there to make it clear to the population that you are right behind them. You made a speech at the university and opened EU offices there. I believe this was an important sign in making clear what the European Parliament stated in the past and reiterates now, namely, its support for an independent Kosovo on its way into the European Union.
We are once again faced with a situation where Kosovo finds itself at a crossroads, particularly in relation to the members of all of Kosovo's ethnic groups. In a few weeks, the International Court of Justice will decide and give its opinion on the position in relation to the declaration of independence made a little more than two years ago. I hope that this decision will provide a window of opportunity for placing regional cooperation on a new footing, but starting from the premise of Kosovo's statehood and independence, making it clear that the common future for all states in the region - for Serbia, Kosovo and all the others - is as members of the European Union and that the problems that still exist will have to be resolved as they move in this direction.
The wording of the resolution makes it clear: Kosovo's future lies within the European Union. I am pleased that we have a majority in favour of calling on the five Member States who have not yet recognised Kosovo to do so soon and demanding that the Commission should start the process of visa liberalisation as soon as possible. It is important that the citizens of the country, in particular, the younger generations, should not be made to feel that they are living in an isolated state, while everyone in the surrounding regions will soon benefit from future changes. I believe this is the challenge. I hope that I will also receive a big majority in favour in tomorrow's plenary sitting.
I have also submitted a new amendment that expresses deep regret at the outbreak of violence in recent days and the hope that the matter will be investigated quickly and impartially and will not provide the basis for an escalation of emotions in the coming days and weeks.
on behalf of the ECR Group. - Mr President, the international community's hasty and inconsistent approach towards Kosovo - and I await the ICG ruling with great interest - over the past decade has created a problem that will cost hard-pressed European taxpayers a lot of money. Kosovo cannot join the EU because five EU Member States refuse to recognise its sovereignty.
Corruption remains a huge problem in Kosovo, which is also a major transit centre for illegal narcotics and people trafficking. The economy is far too dependent on EU and Western aid, and there seems to be no easy way out of this impasse. Ten years ago, in a personal capacity, I advocated partition as an answer to the problem. This is a solution many Serbian politicians favour but one that few Western politicians would countenance for now.
My group, the ECR, does, however, fully support Albanian EU accession once they satisfy all the Copenhagen criteria and, in particular, improve their poor record on fighting corruption and organised crime. There is also an urgent need to solve the boycott by the opposition Socialists of the Parliament.
Speaking personally, I do find it hard to see how Albania can reconcile its full membership of the Organisation of the Islamic conference with future CFSP positions if it becomes a member of the European Union, although I am partially reassured by the fact that it is already a full member of NATO.
Mr President, I wish to thank all my fellow Members from all the political groups, because I think that, together, we have managed to agree on what I would say is the right motion for a resolution on Albania's progress towards accession.
Thank you, Commissioner, for your comments. I feel satisfied that, on most counts, the Commission's perception is in keeping with that of the European Parliament which, I hope, will vote tomorrow in favour of the resolution. I should like to add that, while debating the case of Albania and of Kosovo in general, and because we are debating the question of enlargement, I am convinced - and the motion defends this - that the prospects of the Western Balkans lie in their accession to the European Union which, under certain terms and conditions in an area which has suffered much, may safeguard stability and prosperity and friendly relations between peoples and states.
What are these terms and conditions? That the procedure in general should respect international law, the UN Founding Charter and international agreements and conventions, given that a series of issues within this area touch on those I referred to. Secondly, progress towards accession on the part of Albania and other countries (in this particular case, Albania) may, under certain terms and conditions, also act as an incentive for addressing numerous problems which beset Albania from the point of view of democratic cohesion.
Mapping out these problems was perhaps the easy part of the exercise. The hard part, as you identified Mr Füle and as other members have identified, is how to persuade, how to inspire the political powers of Albania and Albanian society to take action to resolve these problems. This is where we come up against difficulties; steps have been taken, there are still problems, laws have been passed, there are problems with their application (this level of bribery and corruption cannot go on) and, of course, there is the major political problem.
My comment on this (we all know about the impasse) is this: I do not think that we can resolve it with excessive outside intervention, often perhaps with party political affiliations, unless the political powers themselves are persuaded (and this was where we focused all our efforts) that a solution to these problems would give them the opportunity to focus attention on the problems, on the criteria for progress towards their country's accession.
Mr President, we have received reports from the Committee of Nationwide Reconciliation in Albania, which actively combats blood feuds, that there are 750 children who are under virtual house arrest because of a customary law in the Kanun which has got completely out of control. The self-same non-governmental organisation (NGO) counted more than 30 vendetta killings last year. In contrast, the Albanian Government has reported considerably lower figures. Be that as it may, the democratic rule of law and Albania's accession to the European Union in the longer term are by no means compatible with the cruel practice of blood revenge.
Commissioner, that brings me to two questions which I should like to address to you. Is the Albanian Government making sufficient efforts to combat grotesque perversions of the Kanun? On the subject of grotesque perversions, I should add that another practice in evidence today is that of hiring hit men to allow blood feuds to rage on without bounds. My second question is: in what ways is the Commission assisting the Albanian authorities in effectively pushing back the tide of blood feuding? I am thinking, for example, of an educational programme, a back-up option which would not be without its difficulties. Thank you for your reply.
(HU) Ladies and gentlemen, as we are discussing the issue of Kosovo, I feel it is my obligation as a Hungarian Member of the European Parliament to speak up for Hungarians living in Vojvodina. I would like to draw the attention of Hungarian parliamentary groups, as well as your attention, to the fact that unfortunately, the rights of the relative Hungarian majority living in Vojvodina are violated day after day. Acts of violence against Hungarians have become almost daily practice. Hungarians are even afraid of contacting the police for fear of a repetition of the events seen in the case of the young men in Temerin. The use of their mother tongue is restricted and the public authorities do not provide services in the Hungarian language. Serbian authorities are now planning to act against the United Hungarian Youth Camp (Egyesült Magyar Ifjúsági Tábor) which has been organised annually for several years now, seeking to prohibit it. The situation may result in the total extinction of Hungarian national sentiments and Hungarians in this area. In order to resolve this serious problem, it is indisputable that wide-ranging territorial autonomy must be granted in the Bačka region.
Mr Kovács, may I just remind you that this is a joint debate on Kosovo and Albania. It is neither a debate on Hungarians nor on Vojvodina, so next time, please keep to the topic we have on the agenda.
(DE) Mr President, Commissioner, as you have said yourself, Albania has achieved a lot in the last four years and has made some progress on the road to joining the EU. The conditions for visa liberalisation have been met, as you have pointed out, and we are hopeful that this will take place this year. Naturally, there is still a great deal to be reformed. Mr Chountis has produced a good report, which indicates both the deficiencies and the areas of progress. The fight against corruption and crime must be pursued with all the resources available. The governing coalition of democrats and social democrats has clearly identified this goal. This is what we will judge them on.
Unfortunately the political climate in the country is poisoned by the irresponsible antics of a small minority among the socialist opposition. I do not intend to speak for myself at this point, but will quote a number of well-regarded Albanian socialists, such as Mr Agolli, former President of the Parliament, Mr Belumbi, and the country's President, Mr Maldani, all of whom reject the renewed boycott imposed by their representatives in the parliament. They say that Mr Rama's actions are unrealistic, that the strategy is fruitless and that the Socialist Party cannot expect its 65 parliamentary representatives to do nothing forever. Mr Agolli also states that the repeated opening of the ballot boxes is unconstitutional. Another socialist, Mr Manani, has openly stated that the actions of his party leader, Mr Rama, are intended to overturn the Albanian constitution.
Albania needs a fully operational parliament and a functioning opposition group within it that takes the task entrusted to it by the people seriously and that does not pervert the democratic system. The citizens of Albania have had enough of these disputes. They want their children to have a future, that law and order should be upheld in the country, that enterprises should be established there that will create jobs. They want their politicians to serve the people rather than following an incorrectly understood party line.
Albania is a beautiful country whose image should not be wilfully undermined.
(IT) Mr President, Commissioner, ladies and gentlemen, it has already been said that tomorrow, we will vote on the motion for a resolution on Kosovo drafted by Mrs Lunacek. Today's discussion and tomorrow's vote are very important and are a useful contribution to the process of stabilising Kosovo and the Western Balkans as a whole.
If it is to honour the commitments it has made, Europe must work to ensure that three primary objectives are fully met in Kosovo: a stronger and more complete integration of the Albanian and Serbian communities, full implementation of the rule of law and the strengthening of Kosovo's democratic institutions. Moreover, these are essential conditions if Kosovo is to move more decisively towards the European integration process.
In this context, the European Union must be very demanding with itself and with the authorities in Kosovo, through its presence there, so that the democratisation process can move forward in the country and can embark on the road to European integration. We need to be aware that there are still many things to be done. The European Union must play an active role, which means also following the guidelines provided by the European Parliament.
I therefore believe that this much hoped for process - and I do hope that this motion is adopted by the European Parliament and that all of the groups come together in some way - has a very important role, which I believe is negotiation, dialogue and opening an honest relationship between Serbia and Kosovo for two reasons: to stabilise the relationship between the two countries and to prepare the entire region in the best possible way for a European future; and we hope that this will happen in the not too distant future.
We as Parliament and the European Union must assume this responsibility with the necessary determination.
Mr President, on Monday morning, there was an attempted assassination of our colleague, Petar Miletić, a member of the Kosovo Assembly. Leader of the Serb minority Liberal Party, Samostalna Liberalna Stranka, Mr Miletić has become the symbol of cooperation and dialogue between the Albanian majority and the Serb community in Kosovo. He is one of us: a parliamentarian. He is one of the leaders of the Serbs in Kosovo who participate actively in political life.
This appears to be the sole reason for the attempt on his life by those who reject all relations with Kosovo institutions. An attack on an MP anywhere amounts to an attack on democracy and this attack was aimed at the efforts to bring lasting stability in the region of the Western Balkans.
I see no difference between the assassination of the late Prime Minister of Serbia, Zoran Đinđić, and this attempt. Alarmingly, political resistance to modernisation and Europeanisation has again turned to violence. We must be absolutely clear and firm in our reaction to this unfortunate event. Only through fostering democratic dialogue and the European integration process will there be any progress in Albanian-Serbian relations in Kosovo.
(NL) Mr President, I am a positive person. I always look upon the glass as half full, but when it comes to Albania this can, at times, be a little difficult. I think that the European Union is sending out a clear message. We are going to liberalise the visa regime for Albanian citizens who wish to travel to Europe. That is something which is very important to me, but I hope that the Albanian authorities - that is, the opposition and the government - understand that they have to stop being perpetually at loggerheads, because they have much to gain from EU membership. Here, I am echoing the words of Mrs Pack. The citizens of Albania stand to reap major benefits from freedom of the press, the equal treatment of women and an improvement in the status of gays and lesbians and of the disabled. Albania also now has to make arrangements for the reception of asylum seekers. The country is edging closer to a democracy, and I hope that it will accept the hand that we are reaching out to it in that regard.
Mr President, international recognition of the independence of the Serbian province of Kosovo - such as that proposed by Mrs Lunacek - lies in direct contravention of United Nations Security Council Resolution 1244, which is supported both by the EU Member States and by Belgrade.
While I particularly welcome Mrs Lunacek's commitment to the protection of Kosovo's Serbian Orthodox religious heritage and the rights of the minority Serb, Roma, Gorani, Turk and Bosnian communities, which continue to be abused by the Albanian Kosovan majority, Resolution 1244 clearly and unambiguously states that any discussion about the future of that province must take the sovereignty and the territorial integrity of Serbia into account, encouraging the granting of societal autonomy and meaningful self-determination to Kosovo.
KLS splinter groups continue to operate along the Kosovan border, pursuing further irredentist claims on the south-Serbian Preševo Valley and destabilising governance in the western part of Macedonia, which is a European Union candidate country I know very well.
The international community must take steps to grant those living in the majority-Serb Peć and Mitrovica regions the opportunity to decide where, and with whom, they wish to live. Now is not the time to recognise Kosovan independence. I urge the House to reject this resolution.
(EL) Mr President, in our view, the policy of the majority of the Member States of the European Union on the question of Kosovo clashes with the European political spirit itself, which is - I believe - cooperation and political assent. All of this has been forgotten in the case of Kosovo and we did not try to help Serbs and Kosovars as much as we could have done to move towards cooperation and political assent. What was ultimately imposed was a partition.
I think it is a good thing that we tell the truth. This position which the European Union is maintaining today was based on the violence of the past; however, the situation that we are supporting today is also the result of the force which we imposed. In order for a solution to be viable, it must be agreeable to all the interested parties if it is to be stable. We must not rely on the fact that states are unable to defend their sovereignty in order to create small, independent entities. The unilateral declaration also clashes with UN Resolution 1244, which states that Serbia continues to have sovereignty over the territories in Kosovo.
The report - to close - frequently refers to the principle of all states following the same route. However, that cannot be imposed. The report also frequently refers to the recognition of concepts such as 'the principles of Kosovo', 'cross-border relations' and so forth ...
(The President cut off the speaker)
(EL) Mr President, I should like to start by congratulating my honourable friend, Mr Chountis, on his integrated and well-presented report.
Albania, since the 2009 elections, has been going through a prolonged political crisis. Of course, Albania's progress over recent years does not suffice to meet the accession criteria. However, we treat it extremely leniently, because this country suffered under the horrendous Hoxha regime for many years.
The major challenges to this country still remain; they are to combat corruption and organised crime and to strengthen the rule of law and restore a rudimentary modern economy.
Greece has followed a stable and inflexible policy to date, supporting and promoting the European prospects of the countries in the Western Balkans, including therefore Albania. Nonetheless, we are particularly concerned as to whether the census which is planned for 2011 and which will be paid for by the European Union will proceed smoothly because, unfortunately, there are numerous complaints of discrimination against emigrant and minority communities, such as the Greek minority.
I therefore call for questions to be asked in the census about mother tongue, ethnic origin and religion, which are prerequisites to obtaining the status of a candidate country.
(DE) Mr President, when we discuss Kosovo, we must also necessarily talk about Serbia. If it is indeed the fact that Serbia's bid for accession from last December has still not been dealt with in Brussels, then the question arises whether the European Council really needs so long to send the document from one office to another or whether there is a degree of political calculation at play here.
After all, while the military occupation of the territory of an EU Member State did not prevent the opening of negotiations with Turkey, a country that is not part of Europe in geographical, spiritual or cultural terms, the rules are obviously different for states from the former Yugoslavia. This involves not only cooperating with the International Court of Justice - something that is quite justified - but also suddenly promoting regional integration and seeking to resolve bilateral disputes outside EU territory.
The expansion of the Copenhagen criteria may seem praiseworthy at first, but the same principles would also have to apply to Turkey and would certainly result in an immediate halting of negotiations. However, the recognition of Kosovo is obviously intended as a kind of acid test for Serbia. Some people would like the European Union to take on the role of the guardian of the Kosovar Albanians without taking account of the legitimate interests of Serbia. The declaration of independence by the Kosovar Albanians is, however, generally known to be clearly in breach of international law. As Mr Deva has already pointed out, it infringes UN Resolution 1244.
Apparently, it is part of EU policy to legitimise this breach of international law, despite the fact that five EU Member States refuse to recognise the independence of Kosovo on good grounds.
Brussels is constantly emphasising that it does not get involved in internal affairs. If that is the case, then we cannot dictate to the Serbs on the issue of the recognition of Kosovo.
(SK) We all know that the Western Balkans needs a European perspective. I am pleased that the two reports we have debated, as well as the resolution, confirm this perspective, and also that the Belgian Presidency has included the process of continuing EU expansion among its priorities.
The most important thing for Albania will be to secure the maintenance of a stable democratic political environment within the country. The resolution rightly applauds the progress achieved by Albania in many areas last year, and particularly in fulfilling the technical criteria for implementing a visa-free regime. However, without properly functioning democratic institutions and dialogue within such institutions, it will be difficult to secure further progress towards the EU.
All thorny political issues, including - and indeed particularly - those that have persisted since last year's parliamentary elections, can and must be resolved only under the terms of the constitution and through respect for law in the country. All Albanian politicians should keep this in mind.
Three sentences on Kosovo. For Kosovo, the European process has already begun, but it will clearly take a very long time. Regardless of the different views on the status of Kosovo, the European Parliament should confirm Kosovo's European perspective through this resolution, and on the other hand, the inhabitants of Kosovo ought to be capable of fulfilling all the necessary criteria on the path to European integration.
(DE) Mr President, the situation in Kosovo is still unsatisfactory, not just because of the internal problems, with regard to which Mrs Lunacek provided an excellent report. It is essential that we should finally enter into a dialogue between Kosovo and Serbia, and that Bosnia and Herzegovina should also be included. This should take the decision or opinion of the International Court of Justice as its starting point. We are deluding ourselves if we believe it possible to take the retrograde step of dissolving independence; instead, we need to take a step forward so that both countries, Kosovo and Serbia, can join the European Union, perhaps even doing so hand-in-hand. That must be our goal.
Turning to Albania, relations between the government and opposition are strained and we must seek a solution. I regret to say that Mrs Pack, who is usually very balanced in her arguments, has become a mouthpiece for the government. I think this is a pity. The point at issue here is not to get involved in internal political disputes, nor is it to make speeches that may suit the Albanian parliament even though they will not be heard there, and I do not intend criticising the government at this point to balance things out. We in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament want to see a solution. We believe both parties, government and opposition, should adhere to what they agreed, namely the setting up of a committee of inquiry, and that they should both seek a solution for the future, in particular, in relation to the question of the elections and the legitimacy of the elections.
My hope is that we will finally have a situation in Albania where elections are not disputed, but are accepted by both sides, government and opposition alike. That is what is needed. This cannot be achieved through one-sided party politics, but requires a shared solution from the government and opposition. This is something the European Parliament should support.
(BG) I wish to congratulate the authors of the two draft resolutions because they present a single objective and accurate picture of Kosovan and Albanian society at the present juncture. Our understanding from this picture is that some of the old problems persist, but there are also new ones. This is a credit to both authors.
We must take into account that both Kosovo and, to an even greater extent in my view, Albania, are societies of great contrasts. Our efforts must be focused on helping them overcome these contrasts. This view can be easily understood throughout almost the entire text of the motion for a resolution.
We can see that Albania is enjoying impressive economic growth while, at the same time, there is shocking poverty in many regions. It has adopted numerous laws, but their enforcement is poor. There is diversity in the media sector, while the media are subject to political pressure. The proper implementation of reforms in Albanian society might not take place if the well-known conflict between the two main political groups continues.
I believe that Commissioner Füle must tell them quite categorically that they need to stop this wrestle for power and return to the parliamentary approach.
(IT) Mr President, ladies and gentlemen, from the reports, I have the impression that I am beginning to see evidence of Europeanisation at any cost, a process which the EU is seeking to carry out in many countries whose geographical location is currently the only European thing about them.
I believe this is the case with Albania, which, as the report we are debating highlights, falls short of Member State standards in a number of areas. In particular, I would like to emphasise the problems connected with the large informal economy. Convergence Objective areas receive the lion's share of the funds granted by the European Union, and considering that those areas are determined on the basis of GNP, just imagine the distortions there will be, to the detriment of countries which are active in combating tax evasion, for instance.
Furthermore, visa liberalisation will mean the arrival of a new workforce in Europe, and in view of the current economic situation and unemployment rates, the impact would definitely not be positive.
In closing, I hope that careful consideration will be given to the implications of having a predominantly Muslim country that is part of the Organisation of the Islamic conference, many of the principles of which conflict with the Christian roots of Europe, as a member of the European Union.
(EL) Mr President, it is the wish and intention of all of us to maintain peace, strengthen stability and create prospects for prosperity, while at the same time, of course, protecting minority rights and respecting the cultural heritage of all the inhabitants of the area and of Kosovo.
We need to be extremely careful in this endeavour. Kosovo is a very complicated issue. There is no room for short cuts. The reality is that the independence of Kosovo has been recognised by 69 countries and Taiwan since 2008, which is a much smaller number than many expected. Five Member States have not recognised it. At the same time, many consider that the opinion of the International Court on the legality of the declaration of independence will be largely challengeable and unclear. The security situation in Northern Mitrovica is again causing serious concerns.
In this environment, I consider that the European Union risks not achieving the noble objectives that we all endorse if it follows a monolithic, one-dimensional policy. I therefore believe that it would be expedient if we were to encourage Priština and Belgrade to make a new attempt at talks, primarily and mainly on issues which are having a negative effect on their daily life and communications, such as local government, customs, education, energy, religion and culture.
As far as Albania is concerned, Albania missed the first wave of liberalisation of visas in the Western Balkans and, because of the political crisis, it risks missing a second opportunity. I trust that the political leadership in Albania, especially the socialist party and its president, will demonstrate the necessary gravitas and responsibility in resolving the issue as quickly as possible.
Finally, my congratulations to my honourable friend, Mr Chountis, alongside those of other members, on his excellent report.
Mr President, despite the fact that we have a joint debate today, Albania and Kosovo are very different. What unites them is the European perspective, given and reconfirmed on a number of occasions. Kosovo is struggling to create state institutions that function well, while its independence is not recognised by five of the EU Member States. We cannot exert pressure on these countries to revise their decision, but what we should expect is to work together to produce an approach that would allow Kosovo to move irreversibly towards EU membership. The first important successful step should be visa dialogue and the beginning of talks on the stabilisation and association agreement, whatever we may call it.
Regarding Albania, the first and most urgent action needed is to find a solution to the lasting political crisis, which has the capacity to block the country's EU integration process. In this respect, if we are serious about our support for Albania, it is our joint responsibility to facilitate an agreement between government and opposition. I have to express a certain disappointment in our fellow Members from the European People's Party, where either they are not consistent enough or their political influence over the ruling party in Tirana and its leader, Mr Berisha, was simply too limited. However, I still hope that the two biggest European political families will resume their joint efforts with more success after the summer break.
(SV) Mr President, the resolution on Albania contains some rather bitter pills, but this is surely entirely correct. It is quite clear that Albania needs an extensive and radical moral shake-up. Of course, we must not forget Albania's history. I visited Albania more than 40 years ago. At that time, Enver Hoxha was dictator of his people. It was a terribly cruel dictatorship: terror, oppression and corruption, no judicial system, no freedom of the press, no freedom of opinion at all. Forty years ago, Swedish students - and not only Swedish students and intellectuals - considered Albania to be an archetypal country. It was at that time that Albania included atheism in its constitution.
I do not believe that it has been particularly easy for Sali Berisha to succeed in building this country up. That is something that we also need to have the courage to acknowledge from time to time. In my view, what is needed in a country that has been demolished and torn apart, in terms of its values, is for it to have a foundation of firm values. It is my inner hope that the Commission will focus on Albania acquiring a firm set of values, because it is only then, I believe, that it will succeed in tackling the horrific problems that it has with human trafficking and slavery. There is no greater shame for a country than that. We can talk as much as we like about economic growth and other things, but while people are being sold and treated like commodities, this is a source of shame that the Commission must make every possible effort to root out.
Mr President, the European Parliament should have a strong and united position on the long-lasting crisis in Albania.
I am deeply concerned about the institutional and political crisis that Albania has already faced for a year now, as well as about the attitude of the governing majority which is impeding all compromise with the Opposition and leaving the country in a permanent state of instability. I urge the majority to negotiate closely with the Opposition and to welcome the permanent support of the two main political groups in the Parliament in order to reach a political solution - a positive one for the country - to ensure that Albania has a stable outcome from this crisis and to guarantee that in all future elections, the democratic will of the Albanian citizens will be fully respected, while ensuring full and uninterrupted parliamentary activity.
In the end, Prime Minister Berisha, instead of trying to pronounce my name correctly in the Albanian Parliament, you must realise that European integration is at stake. The free-visa regime might be only the first step but the Copenhagen criteria are the prerequisite.
Mr President, I think the report on Kosovo is very good but what I want to talk about is that the broad thrust of European policy towards the Western Balkans has long been the establishment of democracy and the promotion of stability. There are cases where the two do not coincide, where stability is actually the enemy of democracy because the status quo, though oppressive, guarantees stability in the short-term.
For a long time, this was the case with Yugoslavia in general, and Kosovo in particular. There was a general assumption that, even while Yugoslavia was far from being a democracy, it was best to overlook the flaws because the alternatives were worse. With Kosovo, the opposite proved to be true. The treatment of the Albanian population by the Serbian authorities became intolerable, and an uprising followed.
The outcome was limited Western intervention, then the reluctant acceptance of the proposition that the people of Kosovo would never again accept rule by Belgrade. If Serbia were to reassert its power over Kosovo, the result would be more stability, and independent status followed. But that can only be a first step. Serbia has still to accept the loss of territory, which is painful. Kosovo has itself begun the process of constructing democracy, but this will take time to mature, which is hardly surprising given the traumatic experience of its population, but neither democracy nor stability is helped by the refusal to recognise the independence of Kosovo. Recognition has to be the way forward.
(EL) Madam President, I should like to start by congratulating my honourable friend, Nikolaos Chountis, on his excellent and balanced report on Albania and then focus on the report on Kosovo.
The objective of the European Parliament report should be to send out a positive message about Kosovo's European prospects and, at the same time, to clearly reflect the situation in the European Union on the core issue of the regime.
Today, there are five Member States which have not recognised the independence of Kosovo. Of course, we all agree that there is no turning back the clock and a commonly acceptable solution needs to be found quickly. Our objective, therefore, was to find a meeting of minds, common ground. We found this common ground in the decision on EULEX, which stipulated that the mission would be neutral on the question of the regime. I cannot therefore but disagree with the two core ideas in the Lunacek report: Firstly, that the Member States which do not recognise the unilateral independence of Kosovo should accept what the majority considers to be a fait accompli and, secondly, that only Serbia should make concessions.
In order to find the compromises required by reason of their geography and common European future, all sides should be constructive. Furthermore, we continue to be firmly convinced that European integration also requires agreed, not unilateral, decisions in the case of the Western Balkans.
(BG) I wish to thank the two rapporteurs and Mr Füle for their work. I hope that Albania's politicians will be up to working for a better European future for its citizens and putting an end to the political instability in the country.
Visa liberalisation must be finalised by the end of this year. It is very important for Albanians and most important for Albania's young people to be able to travel and feel that Europe is closer to them. Tangible progress is being made in Albania in the battle against corruption. However, a great deal, of course, still needs to be done. Measures must be stepped up against organised crime and actions improved against money laundering, human and drugs trafficking. It is important that more far-reaching legal and administrative reforms are carried out and that the rule of law is enhanced.
As regards Kosovo, it must be given a road map by the European Union for introducing the visa-free regime. In addition to all the benefits, I think that it will also ease interethnic tension. It will give a signal that the European Union is an achievable prospect for Kosovo.
I call on both the European Union and the authorities in Kosovo to work on achieving the country's European integration more quickly. This also involves, of course, protecting the rights of all national minorities, including their cultural heritage. Violence is unacceptable. Kosovo must strengthen the rule of law throughout its whole territory. It is important for the Kosovan authorities to adopt suitable measures against organised crime and the widespread corruption prevalent in every sphere of economic and political life.
(ES) Madam President, at this time of international involvement in the Balkans, a European Parliament resolution centred on the problems of the inhabitants of Kosovo would have been very opportune, but regrettably, we run the risk of turning this opportunity into an error if the resolution that we approve the day after tomorrow does not recognise that a common position is only possible through a resolution of the Security Council of the United Nations or if there is agreement between the parties. That is to say, the opportunity will be lost if we do not recognise that the international rule of law must prevail, and that international law is not a branch of statistics but that it is very precise and not based on majorities, percentages, or the number of Member States that do or do not recognise a state, and that it sets out very specific criteria.
We will also be committing an error if we adopt a resolution that does not acknowledge that the absence of a common position should not impede the European Union's commitment to Kosovo within the framework of a process of dialogue for stabilisation and partnership.
The European Union should strengthen stability and peace in Kosovo through support for multi-religious, multi-party, multi-ethnic, etc. states that respect the international rule of law.
(SL) Commissioner Füle's remit covers an area spanning Morocco to Azerbaijan. We can see that he is basically paying most of his attention to the Western Balkans. I congratulate him on that and I thank him for it, as that is very important.
The Western Balkans, from Croatia to Albania, Kosovo and the Former Yugoslav Republic of Macedonia, are situated in the middle of the European Union. We, the European Union, must at last succeed in our efforts to help stabilise them and increase the quality of life of this region's population.
The problems in Kosovo did not begin yesterday. They were unsolvable within the Federal Yugoslavia, within Serbia, and now this hot potato has been passed into the hands of the European Union. Belgrade and Priština should use the opinion of the International Court of Justice expected at the end of this month to initiate direct talks, without any preconditions.
It is realistic to expect Kosovo and Serbia to be reunited once they both become members of the European Union. What is needed now is to encourage the constructive efforts of Belgrade and Priština to ensure that this process will take only a brief five to ten years and not drag on for another twenty or thirty years.
We now move to the catch-the-eye part of the debate. Before we start, I am going to have to say that one minute means one minute. We are running behind time.
(IT) Madam President, ladies and gentlemen, Albania is a fundamental factor in the stability of the Western Balkans and in the EU enlargement process. The country is taking important steps to develop democracy, improve infrastructures and transition to an open and competitive economy. However, Albania's path to the European Union is still blocked by the difficult stabilisation of the party system, due, in part, to the obstructive behaviour of the opposition, which has a negative impact on the development and approval of structural reforms.
The economy is still being held back by an uncertain legal framework, widespread illegality, a large informal economy and inadequate energy and transport systems. Italy has played, and still plays, an important role in the stabilisation of Albania: Italy is its main trade partner, main investor and main benefactor - 430 000 Albanians live in Italy. However, these forms of collaboration need to be supported by European action, with cooperation on a macro-regional basis, such as Adriatic-Ionian cooperation, to help pave the way for Europe in the Mediterranean.
(ES) Madam President, Kosovo declared independence on 17 February 2008, and so far, 69 countries, including 22 from the European Union, have recognised the new country. Only five have not done so: one of these is Spain, which missed the opportunity to endorse it during its European Presidency, perhaps influenced by the reality of its own state structure.
We need to support the European outlook for Kosovo as an independent country, as this is what its people have decided. We need to contribute to and collaborate with Kosovo so that it achieves political and social stability, and work with it so that it improves its relations with Serbia, so that it consolidates its institutions and its democracy, and for its possible integration into the European Union.
I ask Spain especially to recognise the independence of Kosovo, as this is what its people have decided, and this is what Europe has also recognised.
(SK) In my opinion, discussions about Kosovo, which is the southern region of the state of Serbia, are problematic from the perspective of international law, because we are awaiting the opinion of the International Court of Justice as to the legitimacy of Kosovo's status in the international environment. Neither the Serbian Government nor many sovereign European states have yet recognised the legitimacy of the process through which Kosovo embarked on its problematic journey towards autonomous administration of the region.
Kosovo can certainly become part of the European Union as an integral part of Serbia, whose legitimacy as an independent, sovereign, European state no one, I believe, doubts.
Attempts by arbitrary nationalistic groups - such as Albanians or other nationalists - to break up functioning democratic states only cause suffering among the inhabitants. Kosovars have the same right to participate in the running of the Serbian state as any ethnic minority in any country of the European Union.
I strongly believe that we should not set the Serbs and Kosovars at odds, but help them to find a common European path.
(HU) President Herman Van Rompuy recently took a tour around the Western Balkan countries. He agreed that the integration of Western Balkan countries is crucial for the region's future. At his meeting with President Boris Tadic, the Serbian President expressed his disappointment with the slowing down of the integration process. Well, if the integration process is so important and has genuinely slowed down, the affected countries, Kosovo and Albania, should help accelerate the process. They must do their part, they must reconcile their differences with Serbia, and start negotiations and dialogues to help speed up integration. At the same time, Europe must not use double standards. Visas should also be introduced successively in the other worthy countries.
(RO) I believe that the report drafted by Mrs Lunacek does not reflect the position of all EU Member States. Let me remind you that five of them, Cyprus, Greece, Romania, Slovakia and Spain, have not recognised Kosovo's independence.
My country supports the process of establishing stability and democracy in Kosovo through the involvement of Romanian military police, police and soldiers in the EULEX and KFOR missions. However, Romania does not recognise the declaration of independence made by Priština, bearing in mind the principles of international law governing respect for Serbia's borders and sovereignty.
I think that recognising Kosovo's independence could set a dangerous precedent when no resolution has been forthcoming from the UN Security Council on this matter. There are also serious problems in Kosovo relating to the high level of corruption and organised crime.
I would like to end by saying that, for these reasons, I will not be supporting the report on the European integration process of Kosovo.
(DE) Madam President, Mr Swoboda, I must contradict you. I have said nothing on my own behalf, but have quoted our socialist colleague in Albania. I quoted verbatim what was reported in all the newspapers. I said nothing more, nor did I praise the government, which consists of both social democrats and democrats, but simply stated that we would carefully monitor what it would do and what it has done.
I would also like to say to Mr Rouček that what he is calling for is already being done. The committee of inquiry has been set up and has a socialist chair; in fact, you are in the majority in this committee. Secondly, the electoral act, which must be amended out of necessity, as the government or governing group has agreed, can only be amended if the socialist members are in attendance in parliament and cooperate. You cannot demand from the government something that it has already delivered and which the opposition refuses to accept because it is boycotting parliamentary business.
I think we should get a little bit more serious here. I am completely impartial. I have spent my whole life fighting for the right cause in Albania, namely the interests of the people, not those of a political party. I will continue on this course as long as I am a member of this House, Mr Swoboda. You did the same yourself in earlier days, but unfortunately this is no longer the case, which is regrettable.
(HU) Western Balkan states are in an extremely difficult situation. The ethnic factor and relations between the majority and minorities have a considerable negative effect on development in the region. It is clear that the European Union cannot ignore the problems of these countries as the region has particular significance for the enlargement process. It is, however, unfortunate that while we agree on the importance of having a common voice in foreign policy and a common position on the part of Member States in order to enhance the EU's international role, what we see is that Kosovo, the youngest state in the world, has still not been recognised by five EU Member States. The future of Albania and Kosovo, but also of Bosnia and Herzegovina, Montenegro and Serbia depends on the circumstances of their accession to the European Union in the near or distant future. It is in our common interest to make sure that this integration is a success story. This is why it is imperative for us to reach a common position on the most important issues.
Madam President, I just wanted to react to Mrs Pack's second speech in this debate. This behaviour does not help in finding a solution. With your speeches and the way in which you react, you encourage Berisha and the ruling party to reject any reconciliation with the Opposition. I do not think that this is responsible. Therefore, I urge you and your political group to change your tone and to try to work with us in order to find a solution, rather than encouraging Berisha to continue in the way we know he can.
I cannot possibly take any more requests for the floor. I have gone over the normal number.
Madam President, I do not want to comment on the Doris Pack statement.
We have two resolutions and two authors - Mrs Lunacek and Mr Chountis. They are very good resolutions and the result of very hard work. I do not understand why this Parliament does not accept that these are two resolutions with two authors and that we always have to go the long way round and require an official statement by the Commissioner in order to deal with them.
I would appreciate it if the Presidency of the Parliament could reconsider how these resolutions are dealt with in future.
(Applause)
Member of the Commission. - Madam President, I would like to make a couple of reflections on a very good debate based on very good resolutions.
Firstly, referring to Mr Tőkés, towards the end of the discussion, we are talking about the enlargement process in general, so I think it is useful to say that what we need for that enlargement process is to deliver candidates who are a hundred percent ready to assume all the responsibilities of being a member of the European Union.
We need two things. We need more rigorous attention given to conditionality and, at the same time, a political steering of this process, because enlargement is not just a technical process. It is also a political process and yes, Mr Tőkés, I will make sure that not only Member States are part of the political steering, but also aspirant and candidate countries. They have a lot to say in this respect.
I also agree with Mr Svensson that, while looking at ticking the boxes of the number of resolutions passed and the number of institutions established, we should not lose sight of the bigger picture. That bigger picture is that we are doing all that to establish a firmer foundation of our values. None of the legislation and none of the new institutions will solve the issues we are focusing on in today's discussions, but this firm foundation of our values will be an appropriate basis for solving and addressing these issues.
This leads me to another point. Let me use this opportunity to show my appreciation once again for the initiative by the honourable Members, Mr Daul and Mr Schulz. I think it was unique and unprecedented and the European Council took careful note of it. I hope very much that this Parliament, through this kind of initiative, will continue to offer to be the place where we could help those who are not able, for whatever reason, to solve their domestic issues. I call on you to keep the consensus on these issues because this is a prerequisite for you to play this very important and very useful role.
I heard the calls from Mr Ilchev that the parties should again sit behind the negotiating table. I think they should. We have not been able to solve the issues. There is political stalemate in Albania. I would like it very much if the Albanian political parties, instead of looking back to the past, were to look to the future and make sure - as Mr Swoboda quite rightly said - that in the next elections, we do not again face the same situation, where those who have lost question the results.
Regarding the issue of vendetta - the blood feuds - this is a phenomenon which the Commission is following very closely. It is a phenomenon which makes me very concerned, particularly about the effects on families and especially on children. It is true that this phenomenon has decreased over recent years but a coordinated strategy dealing with blood feuds - including crimes committed under customary law - remains to be adopted. I will send you more detailed information about what the Commission is doing in this regard.
Mr Kacin referred to the violent shooting of Mr Miletić and others referred to the recent violent incident in Mitrovica. The Member States have condemned the violence and have made it absolutely clear that, in order to achieve the objectives in Kosovo, the violence cannot be tolerated.
Baroness Ashton, the High Representative and Vice-President of the Commission, was in discussion with the leaders both in Belgrade and Priština to convey a strong message about showing restraint at this important time as we approach the ICJ opinion on Kosovo.
I have received two motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The joint debate is closed.
The vote will take place tomorrow (Thursday, 8 July 2010).
Written statements (Rule 149)
Ladies and gentlemen, in the background papers for our debates, there is often an unseen link between the tendentious analysis of the situation, the feelings of the authors and the vague recommendations. I would like to state some facts: first, the independence of Kosovo was prepared and declared in breach of international law. The basis in this case is UN Security Council Resolution No 1244, according to which Kosovo remains part of Serbia. The secession of Kosovo from Serbia results from the murky practices of secret diplomacy, based on a policy of double standards. Secondly, the creation of what are, in essence, two ethnically pure Albanian states alongside each other is only a temporary prelude to the creation of a greater Albania. The linking up of Kosovo and Albania was always the aim of the Kosovo separatists. Thirdly, the independence of Kosovo has been recognised by only a few European Union countries; mainly those that bear the most guilt for the illegal bombardment of Yugoslavia in 1999. Fourthly, so-called independent Kosovo is completely dependent. An artificial, non-historical state has been created, which is not viable economically, politically or militarily. It exists today only thanks to foreign donations and international criminal activities. The expansion of the EU to include certain Balkan states only provides a cover for the attempt of the Kosovan 'godfathers' to secure subsidies from EU funds for Priština. No matter how well we - the European Parliament, the Union as a whole and Europe generally - manage to resolve the Kosovo problem, the basic fact remains unchanged: the secession of Kosovo was in breach of international law.
Today's debate reconfirms the European Parliament's position that regional stability in the Western Balkans and providing a definite prospect of integration to all the countries in this region are EU priorities. I firmly believe that the future of the Western Balkan states lies in the EU. However, the duration of the integration process depends on how they are going to tackle the problems inherited from the past as they look ahead to a common European future.
As regards Kosovo, while acknowledging the positive developments which have been made in the two years since the declaration of independence, it still must be said that 2010 is crucial for stepping up democratic reforms, kick-starting economic activity, consolidating and decentralising administration, with the aim of ensuring complete respect for the rights of ethnic minority communities. The extent to which a future in the EU becomes a reality for Kosovo depends, to a large degree, on the efforts the government and new administration make in establishing democracy, as well as in the stabilisation and association process.
Improving regional cooperation is instrumental in making the EU's enlargement policy in the Western Balkans become effective. These efforts will only be successful if they enjoy the EU's broad support, which also means through all Member States acknowledging the new geopolitical realities.